DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 12/14/2020 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 9, The instant claims recites limitation “wherein the back side of each of the first and second integrated circuit chips include a metal layer and the ” is not clear because there is no metal contact in the back side of the second integrated circuit chips. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 17, The instant claims recites limitation “conductive wires between the second plurality of electrical contacts present on the front side of the second integrated circuit chip and substrate contacts of the substrate” is not clear because how the conductive wires between the second plurality of electrical contacts present on the front side of the second integrated circuit chip and substrate contacts of the substrate is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 23, The instant claims recites limitation “wherein the back side of each of the first and second integrated circuit chips include a metal layer and the metal layers are soldered to each other” is not clear because there is no metal contact in the back side of the second integrated circuit chips. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 26, The instant claims recites limitation “conductive wires between the second plurality of electrical contacts present on the front side of the second integrated circuit chip and substrate contacts of the substrate” is not clear because how the conductive wires between the second plurality of electrical contacts present on the front side of the second integrated circuit chip and substrate contacts of the substrate is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 10,16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki ( US 2003/0122237 A1; hereafter Saeki)  in view of Taar et al (US 2004/0026768 A1; hereafter Taar).

    PNG
    media_image1.png
    383
    493
    media_image1.png
    Greyscale

Regarding claim 1, Saeki discloses an assembly, comprising: 
a first integrated circuit chip (20, Para [ 0020-0023]) having a front side ( top side chip 20) and a back side (  opposite site chip 20, Para [ 0020-0023]), and including a first plurality of electrical contacts (22) present at the front side of the first integrated circuit chip (20); a second integrated circuit chip (10, Para [ 0020-0023]) having a front side ( contact side 12, construed as front site)  and a back side ( opposite site chip10, Para [ 0020-0023]), and including a second plurality of electrical contacts (12) present at the front side of the second integrated circuit chip (10); wherein the first (20) and second integrated circuit chips (10) are assembled together with their back sides facing towards each other ( Fig 1).
But, Saeki does not disclose explicitly wherein at least one back side of the first and second integrated circuit chips includes at least one of a trench, a cavity or a saw cut formed in said at least one back side.
In a similar field of endeavor, Taar discloses wherein at least one back side of the first and second integrated circuit chips includes at least one of a trench, a cavity or a saw cut formed in said at least one back side (Fig 1, cavity 101, Para [0023]).
Since Saeki and Taar are both from the similar field of endeavor, and stack die with cavity in the edge, the purpose disclosed by Taar would have been recognized in the pertinent art of Saeki .Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Taar in light of Saeki teaching “wherein at least one back side of the first and second integrated circuit chips includes at least one of a trench, a cavity or a saw cut formed in said at least one back side (Fig 1, cavity 101, Para [0023])” for further advantage such as better adequate clearance for drooping wires with integrated circuits device.
 
Regarding claim 2, Saeki and Taar discloses the assembly of claim 1, Saeki further discloses wherein front sides of the first (20) and second integrated circuit chips (10) each include electronic functions (Fig 1, Para [0020-0023]).    

Regarding claim 3, Saeki and Taar discloses the assembly of claim 1, Saeki further discloses further comprising an adhesive layer (42, Para [0008]) for attaching the back sides of the first (20) and second integrated circuit chips (10) to each other.

Regarding claim 8, Saeki and Taar discloses the assembly of claim 1, Saeki further discloses further comprising an adhesive film (42, Para [0008]) for attaching the back sides of the first (20) and second integrated circuit chips (10) to each other. 

Regarding claim 10, Saek and Taar discloses the assembly of claim 1, Saeki further discloses further comprising a bond ( by adhesive layer 42) between the back side of the first integrated circuit chip (20) and the back side of the second integrated circuit chip (10).
However, Claim 10 contain(s) process limitations “a molecular bond” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically by molecular bonding does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Regarding claim 16, Saeki and Taar discloses the assembly of claim 1, Saeki further discloses further comprising a substrate ( Fig 1, substrate 30), wherein the front side of the first integrated circuit chip (20) is mounted to the substrate ( Fig 1, substrate 30).  

Regarding claim 28, Saeki and Taar discloses the assembly of claim 1, Taar discloses wherein each of the first (140) and second integrated circuit chips (130) has an outer peripheral edge (Fig 1, shows edge portion of chips 140/130) and wherein said at least one of a trench, a cavity or a saw cut formed in said at least one back side is 
Since Saeki and Taar are both from the similar field of endeavor, and stack die with cavity in the edge, the purpose disclosed by Taar would have been recognized in the pertinent art of Saeki .Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Taar in light of Saeki teaching “wherein each of the first (140) and second integrated circuit chips (130) has an outer peripheral edge (Fig 1, shows edge portion of chips 140/130) and wherein said at least one of a trench, a cavity or a saw cut formed in said at least one back side is positioned offset from said outer peripheral edge (Fig 1, shows edge portion of chips 140/130)” for further advantage such as better adequate clearance for drooping wires with integrated circuits device.
   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki ( US 2003/0122237 A1; hereafter Saeki)  in view of Taar et al (US 2004/0026768 A1; hereafter Taar)  as applied claims above and further in view of  Dykaar et al ( US 2018/0033846 A1; hereafter Dykaar).

Regarding claim 4, Saeki and Taar discloses the assembly of claim 3, But, Saeki and Taar does not disclose explicitly wherein the adhesive layer is a glass paste. 
In a similar field of endeavor, Dykaar discloses wherein the adhesive layer is a glass paste (Para [0109]).  
in the art before the effective filing date of the invention to modify Saeki and Taar in light of Dykaar teaching “wherein the adhesive layer is a glass paste (Para [0109])” for further advantage such as better bonding between stacked device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over r Saeki ( US 2003/0122237 A1; hereafter Saeki)  in view of Taar et al (US 2004/0026768 A1; hereafter Taar) as applied claims above and further  in view of  Kwang et al ( US 2009/0026592 A1; hereafter Kwang).

Regarding claim 13, Saeki and Taar discloses the assembly of claim 1, But, Saeki and Taar does not disclose explicitly wherein each back side of the first and second integrated circuit chips includes trenches.  
In a similar field of endeavor, Kwang discloses wherein each back side of the first and second integrated circuit chips (110d/110c) includes trenches (Fig 1, recesses 114, Para [0013]).  
Since Saeki, Taar and Kwang are both from the similar field of endeavor, and discloses dies with recesses, the purpose disclosed by Kwang would have been Saeki and Taar. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Saek and Taar in light of Kwang teaching “wherein each back side of the first and second integrated circuit chips (110d/110c) includes trenches (Fig 1, recesses 114, Para [0013])” for further advantage such as high density in a relatively small space.


Allowable Subject Matter

Claims 18-22, 24-25 and 27 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein the back side of the second integrated circuit chip includes a second plurality of trenches and does not include any electrical contacts; wherein the first and second integrated circuit chips are assembled together with their back sides facing towards each other; wherein first ones of the first plurality of trenches are vertically aligned with first ones of the second plurality of trenches; and wherein second ones of the first plurality of trenches are not vertically aligned with second ones of the second plurality of trenches, as recited claim 18. Claims 19-22, 24-25 and 27 are allowed as those inherit the allowable subject matter from clams 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898